                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CORTNEY BURNS,                                      Case No. 19-cv-01209-HSG
                                   8                    Plaintiff,                           ORDER GRANTING MOTION TO
                                                                                             TRANSFER
                                   9             v.
                                                                                             Re: Dkt. No. 27
                                  10     BEN SVENSON, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is Defendants Broder Blackinton LLC, The Beyond Place LLC,

                                  14   Blackinton Backwoods LLC, Blackinton Mill LLC, Blackinton Operating LLC, 1288 Mass Ave

                                  15   LLC, Ben Svenson, Eric Svenson, and Dana Nielson (collectively, “Defendants”)’s motion to

                                  16   dismiss Plaintiff Cortney Burns’s complaint or, in the alternative, to transfer venue to the District

                                  17   of Massachusetts, briefing for which is complete. Dkt. No. 1 (“Compl.”), 27 (“Mot.”), 38

                                  18   (“Opp.”), 39 (“Reply”). Having carefully considered the parties’ arguments, the Court GRANTS

                                  19   the motion to transfer, and DEFERS ruling on the motion to dismiss.

                                  20     I.   BACKGROUND
                                  21          In late 2016, Plaintiff was introduced to Defendant Ben Svenson about the prospect of

                                  22   opening a restaurant in Massachusetts in connection with a motel property. Compl. ¶¶ 28–29.

                                  23   Plaintiff at the time lived in San Francisco, working as a renowned chef. Id. ¶¶ 19–22.

                                  24   Discussions and negotiations thereafter took place over email, phone, or during Plaintiff’s trips to

                                  25   Massachusetts. See, e.g., id. ¶¶ 29–36, 38–43. And at some point, Plaintiff received a formal

                                  26   offer “to become partners in the full venture” in Massachusetts. Id. ¶ 43. The extent to which

                                  27   Plaintiff accepted any offer and on what terms are unclear. What is clear, however, is that Plaintiff

                                  28   moved to Massachusetts in April 2017 to open the discussed restaurant and worked there
                                   1   continuously to that end for over two years. Id. ¶¶ 61–88. But as happens even with best-laid

                                   2   plans, things went awry, and this lawsuit ensued.

                                   3    II.   LEGAL STANDARD
                                   4          “For the convenience of the parties and witnesses, in the interest of justice, a district court

                                   5   may transfer any civil action to any other district or division where it might have been brought

                                   6   . . . .” 28 U.S.C. § 1404(a). The transfer statute exists “to prevent the waste of time, energy and

                                   7   money and to protect litigants, witnesses and the public against unnecessary inconvenience and

                                   8   expense.” Van Dusen v. Barrack, 376 U.S. 612, 616 (1964) (internal quotation marks omitted).

                                   9   The moving party bears the burden of showing that the transferee district is a “more appropriate

                                  10   forum.” See Jones v. GNC Franchising, Inc., 211 F.3d 495, 499 (9th Cir. 2000). And the district

                                  11   court has broad discretion in deciding whether or not to transfer an action. See Ventress v. Japan

                                  12   Airlines, 486 F.3d 1111, 1118 (9th Cir. 2007) (“[T]he district court’s decision to change venue is
Northern District of California
 United States District Court




                                  13   reviewed for abuse of discretion. Weighing of the factors for and against transfer involves subtle

                                  14   considerations and is best left to the discretion of the trial judge.”) (internal quotation marks and

                                  15   citations omitted).

                                  16          District courts engage in a two-step analysis for motions to transfer. First, they determine

                                  17   “whether the transferee district was one in which the action ‘might have been brought’ by the

                                  18   plaintiff.” Hoffman v. Blaski, 363 U.S. 335, 343–44 (1960) (quoting 28 U.S.C. § 1404(a)). If so,

                                  19   the courts engage in an “individualized, case-by-case consideration of convenience and fairness.”

                                  20   Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988) (quoting Van Dusen, 376 U.S. at 622)).

                                  21   In this District, courts typically consider the following factors: (1) plaintiff’s choice of forum, (2)

                                  22   convenience of the parties, (3) convenience of the witnesses, (4) ease of access to the evidence, (5)

                                  23   familiarity of each forum with the applicable law, (6) feasibility of consolidation with other

                                  24   claims, (7) any local interest in the controversy, and (8) the relative court congestion and time to

                                  25   trial in each forum. See, e.g., Perez v. Performance Food Grp., Inc., No. 15-cv-02390-HSG, 2017

                                  26   WL 66874, at *2 (N.D. Cal. Jan. 6, 2017); Brown v. Abercrombie & Fitch Co., No. 4:13-CV-

                                  27   05205 YGR, 2014 WL 715082, at *2 (N.D. Cal. Feb. 14, 2014); Wilson v. Walgreen Co., No. C-

                                  28
                                                                                           2
                                   1   11-2930 EMC, 2011 WL 4345079, at *2 (N.D. Cal. Sept. 14, 2011).1

                                   2   III.   DISCUSSION
                                   3          Defendants ask the Court to transfer this case to the District of Massachusetts. Mot. at 18–

                                   4   21. The Court agrees that transfer is appropriate.

                                   5          A.    Plaintiff Could Have Brought This Action in the District of Massachusetts
                                   6          “A proper district court is one: (1) that has subject matter jurisdiction; (2) where defendant

                                   7   would have been subject to personal jurisdiction; and (3) venue would have been proper.” Brown,

                                   8   2014 WL 715082, at *3 (citing Hoffman, 363 U.S. at 343–44)). The Court finds that this threshold

                                   9   requirement is met.

                                  10          First, the District of Massachusetts has subject matter jurisdiction based on the complaint’s

                                  11   jurisdictional allegations. Plaintiff here invokes diversity jurisdiction, noting that “Plaintiff does

                                  12   not live in the same state as any Defendants and the amount of damages is more than $75,000.”
Northern District of California
 United States District Court




                                  13   Compl. ¶ 16; see also 28 U.S.C. § 1332(a). Neither party disputes that the same would be true in

                                  14   the District of Massachusetts. Second, although Defendants dispute this Court’s exercise of

                                  15   personal jurisdiction over them, there is no disputing that Defendants would have been subject to

                                  16   personal jurisdiction in the District of Massachusetts, because Defendants are all alleged to be

                                  17   Massachusetts citizens. See Compl. ¶¶ 2–4 (alleging each individual Defendant “resides in

                                  18   Massachusetts”); id. ¶¶ 5–12 (alleging each entity Defendant is “incorporated in Massachusetts” or

                                  19   “is a Massachusetts domestic limited liability company” with a Massachusetts address); Mot. at 7–

                                  20   16 (alleging the Northern District of California lacks personal jurisdiction over Defendants).

                                  21   Third, venue properly lies in the District of Massachusetts, where “a substantial part of the events

                                  22   or omissions giving rise to the claim occurred.” See 28 U.S.C. § 1391(b)(1).2 Finally, Plaintiff

                                  23   does not dispute that the action could have been brought in the District of Massachusetts, so the

                                  24   only contested issue before the Court is the second step of the transfer analysis.

                                  25   //

                                  26
                                  27
                                       1
                                         These factors are “[c]onsistent” with Ninth Circuit precedent. See Wilson, 2011 WL 4345079, at
                                       *2; see also Jones, 211 F.3d at 498–99 (listing eight examples of factors that courts may consider).
                                       2
                                  28     Alternatively, venue in the District of Massachusetts is proper because Defendants are subject to
                                       personal jurisdiction there. See 28 U.S.C. § 1391(b)(3).
                                                                                         3
                                   1          B.    Considerations of Convenience and Fairness Favor Transfer of the Action

                                   2          In the second step of the transfer analysis, the Court declines to consider two of the eight

                                   3   factors typically considered by courts in this District: court congestion and feasibility of

                                   4   consolidation.3 Further, it separately considers one of the factors suggested by the Ninth Circuit:

                                   5   “differences in the costs of litigation in the two forums.” See Jones, 211 F.3d at 499. Balancing

                                   6   the relevant factors, the Court finds that transfer is warranted.

                                   7               i.   Plaintiff’s Choice of Forum and Convenience of the Parties
                                   8          Defendants contend that Plaintiff’s choice of forum is entitled to little weight because

                                   9   Plaintiff is currently living in New Hampshire and that the District of Massachusetts is more

                                  10   convenient for all parties. See Mot. at 18–21.

                                  11          “In judging the weight to be accorded to [a plaintiff’s] choice of forum, consideration must

                                  12   be given to the extent of both [the plaintiff’s] and [the defendant’s] contacts with the forum,
Northern District of California
 United States District Court




                                  13   including those related to [the plaintiff’s] cause of action.” Lou v. Belzberg, 834 F.2d 730, 739

                                  14   (9th Cir. 1987). And courts have found that less deference is owed to a plaintiff’s choice of forum

                                  15   where the operative facts did not occur there. Id.; see also Metz v. U.S. Life Ins. Co. in City of

                                  16   N.Y., 674 F. Supp. 2d 1141, 1146 (C.D. Cal. 2009) (“Deference to the plaintiff’s choice of venue

                                  17   is further diminished if . . . . the operative facts have not occurred within the forum”) (internal

                                  18   quotation marks omitted).

                                  19          Here, the entire dispute concerns an agreement to carry out activities in Massachusetts, and

                                  20   Plaintiff’s various causes of action center around facts concerned with the Massachusetts forum.

                                  21   See Compl. at ¶ 90 (asserting that the allegedly breached contract “provid[ed] that Plaintiff move

                                  22   to Massachusetts, [and] devote her time, knowledge, culinary expertise and labor to opening a

                                  23   restaurant [there]”), ¶ 97 (alleging detrimental reliance in moving to Massachusetts), ¶ 103

                                  24

                                  25   3
                                        The Court does not compare the court congestion and time of trial in the two districts because
                                  26   ongoing application of this doctrine could have the unintended consequence of penalizing
                                       efficiency by effectively placing more cases in the districts with the shortest time to trial. In
                                  27   addition, the Court is somewhat skeptical of the ability of the Court or the parties to accurately and
                                       meaningfully capture these metrics as of today, which is the only timeframe that matters for this
                                  28   purpose. As to the feasibility of consolidation, neither party addresses this factor. Given its
                                       apparent inapplicability, the Court finds this factor to be neutral.
                                                                                          4
                                   1   (alleging Plaintiff was fraudulently induced to work in Massachusetts), ¶ 106 (alleging an implied-

                                   2   in-fact contract “whereby Plaintiff relocated from San Francisco to Massachusetts”), ¶ 113

                                   3   (alleging a quantum meruit claim based on “Plaintiff relocat[ing] from San Francisco to

                                   4   Massachusetts”), ¶ 116 (alleging unjust enrichment from “Plaintiff relocat[ing] from San

                                   5   Francisco to Massachusetts and provid[ing] her services, labor, culinary expertise, and

                                   6   contribut[ing] sweat equity”), ¶ 119 (alleging a conspiracy, the aim of which was to “entice

                                   7   Plaintiff to relocate from San Francisco to Massachusetts”), ¶ 125 (alleging a labor violation in

                                   8   coercing Plaintiff to “relocate[] from San Francisco”). The only connection to California alleged

                                   9   in Plaintiff’s various causes of action is that Plaintiff was tricked into leaving California. All told,

                                  10   then, it is apparent that the central situs of alleged wrongful conduct, and the salient events

                                  11   underlying such conduct, are in Massachusetts, not California.

                                  12          Plaintiff presents little argument on this point in opposition. Opp. at 24. Plaintiff simply
Northern District of California
 United States District Court




                                  13   relies on the presumptive weight to a plaintiff’s choice of forum and states that certain facts

                                  14   “occurred in California.” Id. Specifically, according to Plaintiff, “[she] was sought out in

                                  15   California, on the basis of her California restaurants and reputation arising thereof, via

                                  16   communications directed at her in California.” Id. But why Defendants “sought out” Plaintiff is

                                  17   not an operative fact. Instead, the operative facts concern Defendants’ alleged wrongful

                                  18   conduct—whether Defendants failed to perform under the alleged contract; whether Plaintiff fully

                                  19   performed under the alleged contract; whether Defendant compensated Plaintiff under the alleged

                                  20   implied-in-fact contract; whether Defendant gave Plaintiff her alleged ownership interest for

                                  21   services provided; how and to what measure Defendant was unjustly enriched; whether a

                                  22   conspiracy was formed; whether Defendants intentionally inflicted emotional distress upon

                                  23   Plaintiff during her time in Masachusetts—all of which allegedly occurred in, or at least more

                                  24   closely relate to activities within, Massachusetts.

                                  25          The convenience of the parties also favors transfer. As Defendants note, all Defendants

                                  26   reside in Massachusetts, whereas not even Plaintiff is currently living in California. Mot. at 18–

                                  27   19. Tellingly, Plaintiff does not dispute that she is currently living in New Hampshire, 3,000

                                  28   miles closer to Massachusetts than California. See Opp. at 24. Nor does Plaintiff dispute that the
                                                                                             5
                                   1   convenience of the parties as a whole favors transfer.

                                   2          The Court accordingly finds that the convenience to the parties outweighs Plaintiff’s

                                   3   interest in choosing a forum in which the majority of the operative facts did not occur, and thus

                                   4   favors transfer.

                                   5              ii.     Convenience to Witnesses and Ease of Access to Evidence
                                   6          Next, Defendants contend that “all key witnesses are either located in Massachusetts,

                                   7   where they are subject to subpoena, or in a jurisdiction that is closer to Massachusetts than

                                   8   California.” Mot. at 19. Defendants in particular identify several non-party witnesses who “live

                                   9   in Massachusetts or the greater New England area.” Id. And Defendants add that whereas all

                                  10   documents and evidence in this case are in the District of Massachusetts, “no known documents or

                                  11   witnesses may be found” in the Northern District of California. Id. at 18–19.

                                  12          The convenience of non-party witnesses is often considered the most important factor in
Northern District of California
 United States District Court




                                  13   assessing a motion to transfer. Arreola v. Finish Line, No. 14-CV-03339-LHK, 2014 WL

                                  14   6982571, at *10 (N.D. Cal. Dec. 9, 2014); Brown, 2014 WL 715082, at *4. And the Court is

                                  15   persuaded that the convenience of non-party witnesses strongly supports Defendants’ transfer

                                  16   request. Whereas Defendants identify numerous non-party witnesses, for whom compulsory

                                  17   process to compel attendance would be unavailable from this Court but available in the District of

                                  18   Massachusetts, Plaintiff failed to identify a single relevant party for whom this District would be a

                                  19   more convenient forum. Mot. at 18–19; see Jones, 211 F.3d at 498–99 (noting that courts may

                                  20   consider “the availability of compulsory process to compel attendance of unwilling non-party

                                  21   witnesses”); Fed. R. Civ. Proc. 45(c) (limiting subpoena power under most circumstances to

                                  22   “within 100 miles of where the person resides, is employed, or regularly transacts business in

                                  23   person”). And with respect to the factor examining ease of access to evidence, Plaintiff does not

                                  24   dispute that all relevant documents and physical evidence are in the District of Massachusetts.

                                  25          Accordingly, the Court finds that both the witness convenience and ease of access to

                                  26   evidence factors weigh in favor of transfer.

                                  27   //

                                  28   //
                                                                                         6
                                   1              iii.   Familiarity with Applicable Law; Local Interest; Difference in Costs

                                   2          Neither party argues that the Northern District of California or the District of

                                   3   Massachusetts has greater familiarity with applicable law such that transfer is more or less

                                   4   appropriate. Nor do the parties argue that differences in litigation costs or local interests in

                                   5   deciding local controversies counsels either way. Presented with no such argument, the Court

                                   6   finds these factors to be neutral.

                                   7              iv.    Balancing the Factors
                                   8          Plaintiff’s choice of forum, as always, weighs against transfer, but is entitled to less

                                   9   deference because the operative facts in this case occurred outside of the chosen forum. In

                                  10   contrast, the convenience of the witnesses (often considered the most important factor) weighs in

                                  11   favor of transfer, as do the convenience of the parties and ease of access to evidence. The

                                  12   remaining factors relevant to this analysis—forum familiarity with applicable law, the local
Northern District of California
 United States District Court




                                  13   interest in deciding controversies, and the costs of litigation—are neutral. On balance, then,

                                  14   transferring this action to the District of Massachusetts is warranted.

                                  15   IV.    THE COURT DEFERS RULING ON THE MOTION TO DISMISS
                                  16          Because this case will be transferred to the District of Massachusetts, this Court defers

                                  17   ruling on Defendants’ motion to dismiss, so that it may be considered by the transferee court. See,

                                  18   e.g., Heredia v. Sunrise Senior Living LLC, No. 18-cv-00616-HSG, 2018 WL 5734617, at *8

                                  19   (N.D. Cal. Oct. 31, 2018) (deferring consideration of motion to dismiss).

                                  20    V.    CONCLUSION
                                  21          For the foregoing reasons, the Court GRANTS the motion to transfer, and DEFERS ruling

                                  22   on the motion to dismiss. The Clerk of Court shall TRANSFER this case to the United States

                                  23   District Court for the District of Massachusetts, and to close the file.

                                  24          IT IS SO ORDERED.

                                  25   Dated: 8/5/2019

                                  26                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  27                                                     United States District Judge
                                  28
                                                                                          7
